             Case 20-34682 Document 214 Filed in TXSB on 11/16/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                           AGENDA FOR HEARING SCHEDULED FOR
                         NOVEMBER 17, 2020, AT 3:00 P.M. (PREVAILING
                        CENTRAL TIME), BEFORE JUDGE DAVID R. JONES

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) hereby

file their agenda for matters set for hearing on November 17, 2020, at 3:00 p.m. (prevailing Central

Time).

I. Evidentiary Hearings:

             A.     Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                    the Debtors to (A) Continue to Operate their Cash Management System and
                    Maintain Existing Bank Accounts and (B) Continue to Perform Intercompany
                    Transaction and (II) Granting Related Relief [Docket No. 30].

                    Related Documents:

                           Interim Order (A) Authorizing the Debtors to (I) Continue to Operate Their
                            Cash Management System and Maintain Existing Bank Accounts,
                            (II) Maintain Existing Books and Records, and (III) Continue to Perform
                            Intercompany Transactions and (B) Granting Related Relief [Docket
                            No. 138].
                    Status: This matter is moving forward.

             B.     Emergency Motion for Entry of an Order (I) Determining That the Suite Agreement
                    Terminated Prior to the Petition Date, or, in the Alternative, Authorizing the



1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.
           Case 20-34682 Document 214 Filed in TXSB on 11/16/20 Page 2 of 4




                    Rejection of the Suite Agreement Effective Nunc Pro Tunc to the Petition Date,
                    and (II) Granting Related Relief [Docket No. 178].

                    Related Documents: None

                    Status: Resolved2




2   The Debtors and the Texans have reached an agreement in principle regarding a resolution of the issues raised in
      this motion and expect to file an agreed form of proposed order giving effect to that resolution in the near term.


                                                            2
      Case 20-34682 Document 214 Filed in TXSB on 11/16/20 Page 3 of 4




Houston, Texas
November 16, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER LLP                               KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Genevieve M. Graham (TX Bar No. 24085340)        Ryan Blaine Bennett, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900                 W. Benjamin Winger (admitted pro hac vice)
Houston, Texas 77010                             300 North LaSalle Street
Telephone:      (713) 752-4200                   Chicago, Illinois 60654
Facsimile:      (713) 752-4221                   Telephone: (312) 862-2000
Email:          mcavenaugh@jw.com                Facsimile: (312) 862-2200
                ggraham@jw.com                   Email:        ryan.bennett@kirkland.com
                                                               benjamin.winger@kirkland.com

Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
and Debtors in Possession                        and Debtors in Possession




                                             3
        Case 20-34682 Document 214 Filed in TXSB on 11/16/20 Page 4 of 4




                                  Certificate of Service

       I certify that on November 16, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                  /s/ Mathew D. Cavenaugh
                                                  Matthew D. Cavenaugh




27375603v.2
